Title: From John Adams to Alexander Hill Everett, 19 July 1813
From: Adams, John
To: Everett, Alexander Hill



Sir
Quincy July 19th 1813

I am glad to find you are pleased with the sketches. The exploits of our maratime and naval Genius, are a severe Satire on our nation. The Government has been but a Tool of the nation  whose eyes may now possibly be opened; this however is better than that the nation should be the tool of the Government.
The thousand ships of England are; as Mr Hancock in one of his orations, on the fifth of March said of death, a Figment of poltrons brains. Mr  Hancocks expression did not much augment the fear of death; nor will mine that of the English navy but the enchantment is broken. Twenty years hence British omnipotence at sea, will spread less terror  in America, than the Omnipotence of Parliament did forty years ago
British omnipotence has received a mortal wound. Its Potence, I hope and am sure, will never die.
Excuse this Juvenile play of quaint words in an old man, and believe him with / much esteem your well wisher

John Adams